Citation Nr: 1037900	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to accrued benefits in excess of expenses of last 
sickness and burial.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from October 1971 to October 1973.  
The Veteran is deceased and the appellant is the surviving 
sister.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and May 2005 decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death in June 2003, he was in 
receipt of special monthly pension benefits and had a pending 
claim of entitlement to service connection for diabetes mellitus.

2.  January 2004 and April 2005 rating decisions granted the 
Veteran's claims for service connection of diabetes mellitus, 
below the knee amputations of both legs, and hypertension, as 
well as entitlement to special monthly compensation.

3.  No periodic monthly benefits were due and unpaid to the 
Veteran for a period of two years prior to his death.


CONCLUSION OF LAW

The requirements for payment of accrued benefits have not been 
met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.151, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a claimant 
of the type of evidence needed to substantiate a claim - 
including apprising him of whose specific responsibility, his or 
VA's, it is for obtaining the supporting evidence, and giving him 
an opportunity to submit any relevant evidence in his possession.  
There is also a requirement that VCAA notice, to the extent 
possible, be provided prior to initially adjudicating the claim 
(in the interest of fairness), and that VA explain why, on 
occasions when this is not done, it is nonetheless nonprejudicial 
and therefore, at most, harmless error.  In order for the Court 
to be persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II"); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

There are certain situations, however, when the VCAA does not 
apply.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying facts 
or development of the facts are dispositive in a case, the VCAA 
can have no effect on the appeal.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (VCAA not applicable where law, not factual evidence, is 
dispositive).  Moreover, VA's General Counsel has held that the 
notice and duty to assist provisions of the VCAA are not 
applicable to a claim, as here, where it cannot be substantiated 
because there is no legal basis for it, or because the undisputed 
facts render the claimant ineligible for the claimed benefit.  
See VAOPGCPREC 5-2004 (June 23, 2004).  

In this case, the Board observes that VCAA notice is not required 
because the issue presented involves a claim which cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (holding that, where the law and not the 
evidence is dispositive, the Board should deny the claim on the 
ground of the lack of legal merit or the lack of entitlement 
under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).  As will be explained below, because the 
appellant is not the proper claimant for benefits, her claim for 
accrued benefits in excess of last sickness and burial must be 
denied as a matter of law.  38 U.S.C.A. §§ 1703, 1725, 1728; 38 
C.F.R. §§ 17.54, 17.120, 17.130, 17.1002.

Nevertheless, the Board adds that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2009).  The appellant has been accorded ample 
opportunity to present evidence and argument in support of her 
appeal.  Therefore, further discussion of the VCAA is not 
required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

Legal Criteria

Periodic monetary benefits (other than insurance and servicemen's 
indemnity) to which an individual was entitled at death under 
existing ratings or decisions and under laws administered by the 
VA Secretary, or those based on evidence in the file at date of 
death and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to the 
surviving spouse or other appropriate party. 38 U.S.C.A. § 5121 
(West 2002); 38 C.F.R. § 3.1000 (2009).  For a surviving spouse, 
children, or dependent parents to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the time 
of his death for such benefits or else be entitled to them under 
an existing rating or decision." Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  "In all other cases, only so much 
of the accrued benefits may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness and 
burial."  38 U.S.C.A. § 5121(a)(5) (West 2002); 38 C.F.R. § 
3.1000(a)(4) (2009).

Evidence in the file at the date of death means evidence in VA's 
possession on or before the date of the beneficiary's (in the 
instant case, the Veteran's) death, even is such evidence was not 
physically located in the VA claim folder on or before the date 
of death. 38 C.F.R. § 3.1000(d)(4) (2009).

Although a veteran's claim terminates with that veteran's death, 
a qualified survivor may carry on, to a limited extent, the 
deceased veteran's claim by submitting a timely claim for accrued 
benefits. See 38 U.S.C.A. § 5121 (West 2002); see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits 
claim is separate from the veteran's claim filed prior to death, 
the accrued benefits claim is derivative of the veteran's claim; 
thus, an appellant takes the veteran's claim as it stood on the 
date of death, but within the limits established by law. See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

In addition, applications for accrued benefits must be filed 
within one year after the date of death.  See 38 U.S.C.A. 
§ 5151(c); 38 C.F.R. § 3.1000(c).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application." See 67 Fed. 
Reg. 65707-708 (Oct. 28, 2002).  The term was clarified to 
indicate that "evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of death.  
In this case, however, all evidence necessary to adjudicate this 
claim has been obtained and is in the file.  

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two year limitation on 
the receipt of accrued benefits.  The amendment to 38 U.S.C.A. § 
5121(a) is only effective for deaths occurring on or after 
December 16, 2003.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating an intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim. Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. 38 C.F.R. § 3.155(a).  
To determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Analysis

The appellant contends that she is entitled to accrued benefits 
in excess of the Veteran's last sickness and burial.  She 
contends that the Veteran had pending claims of entitlement to 
service connection at the time of his death, and that as his 
caregiver prior to his death, she should receive payment of those 
benefits.

The Board acknowledges that the Veteran had a pending claim of 
entitlement to service connection at the time of his death in 
June 2003, and that entitlement to service connection for 
diabetes, below the knee amputations, and hypertension, as well 
as entitlement to special monthly compensation, were subsequently 
granted by the RO in January 2004 and April 2005 rating 
decisions, effective May 2001.  However, accrued benefits are not 
payable as the Veteran received special monthly pension benefits 
during that time period (from December 1999) which exceeded the 
amount of his service-connected compensation entitlement.  The 
Board notes that under 38 U.S.C.A. § 5121, payment of accrued 
benefits are limited to those due and unpaid to the Veteran for a 
period not exceeding two years prior to his death.  Thus, there 
were no accrued benefits due and unpaid to him for a period of 
two years prior to his death.

Regardless, the Board also points out that the appellant does not 
meet the definition of a beneficiary for purposes of entitlement 
to such benefits.  The appellant is the Veteran's sister; 
according to the relevant regulations, persons other than the 
Veteran's spouse, children, or dependent parents are entitled to 
only so much of the accrued benefit as necessary to reimburse for 
the expenses of last sickness and burial.  The appellant has 
already been reimbursed for these expenses, in accordance with 
February 2004 and May 2005 decisions by the RO.  See 38 C.F.R. 
§ 3.1000(a).   Therefore, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

To the extent the appellant is making an argument for "equitable 
relief" (essentially stating the VA's system, at least in its 
current state, is an injustice), the Board does not have 
jurisdiction to award relief on these grounds and may not review 
the merits of her contentions that she is entitled to such 
relief.  38 U.S.C.A. § 503 (West 2002); see, too, McCay v. Brown, 
9 Vet. App. 183, 189 (1996), citing Suttmann v. Brown, 5 Vet. 
App. 127, 138 (1993) and Darrow v. Derwinski, 2 Vet. App. 303, 
306 (1992).  Her equity argument, instead, is more appropriately 
addressed by recourse to the Secretary of VA under 38 U.S.C.A. § 
503.


ORDER

Entitlement to accrued benefits in excess of expenses of last 
sickness and burial is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


